The sole question for our determination is whether, in an accident insurance policy, a motorcycle is either an automobile or a motor-driven car. The policy insured Deardorff against death or disability resulting from bodily injuries effected solely through external, violent and accidental means, by the wrecking or disablement of any private automobile, motor-driven car or horse-drawn vehicle, in which the insured is riding or driving, or by being accidentally thrown from such automobile, car or vehicle. The court below held that a motorcycle was not a motor-driven car.
The language of the policy seems clear. An automobile is commonly termed a "car." It is so designated in ordinary speech, and the term should not be stressed to meet an unfortunate situation. No one would think of calling a motorcycle an automobile or a car. Webster's New International Dictionary defines a "car" as a carriage, cart, wagon, truck, a vehicle adapted to the rails of a railroad; and an automobile as a self-propelled vehicle suitable for use on a street or roadway. Cf. 9 C. J. 1283. A vehicle is one in or on which any person or thing may be carried, as a coach, wagon, car, or bicycle: 39 Cyc. 1125. A motorcycle is a bicycle having a motor attached so as to be self-propelled: 42 C. J. 612. While "motor vehicle," as a generic term, includes all classes of self-propelled vehicles (42 C. J. 609), and so would embrace a motorcycle, and our Motor Vehicle Code describes a motorcycle as a motor-operated vehicle, an accident from a motor vehicle
was not insured against in the policy. "Vehicle" is a much broader term than "automobile" or "car." Under the definition of vehicle a bicycle would be included, so would a motorcycle; but under the definition of car, neither a bicycle nor a motorcycle would be included.
The insurer must have had some definite purpose in view in employing the terms mentioned above. The policy distinguished between an automobile and a motor-driven *Page 182 
car, though the latter would include the former. It is quite evident an attempt was made to narrow liability. It has been suggested that "motor-driven car" following "automobile" means a car similar to or like an automobile, such as a bus. But in any case the ordinary meaning of the words cannot be violated.
A motorcycle is an instrument of danger on the highway, even more so than an automobile. It is dangerous to the public at large, but the special danger is to the driver of the motorcycle itself. When the driver of an automobile attempts to pass a motorcycle on the highway, he must exercise great care; should he touch the rider while passing, serious consequences follow. The passing of motorcycles around automobiles is also dangerous and annoying. Motorcycles on the highway are constantly dodging in and about cars, subjecting both to great risks. Because of the accidents attributed to motorcycles they are frequently termed a common nuisance. There is greater danger connected with the operation of a motorcycle than any other self-propelled, power-driven vehicle. The insurance company no doubt had this in mind, and, because of the definite difference in risk, there is no reason to believe they were intended to be included within any of the insured classifications made by this policy.
The same question has been before the courts of other states, and in not a single instance has it been held that a motorcycle was a motor-driven car. See LaPorte v. North American Accident Ins. Co., 161 La. 933, 109 So. 767, where the authorities are reviewed; Salo v. North American Accident Ins. Co.,257 Mass. 303, 153 N.E. 557; Perry v. North American Accident Ins. Co.,104 N.J.L. 117, 138 A. 894.
Judgment of the court below is affirmed. *Page 183